DETAILED ACTION
This office is in response to RCE filed on 8/31/2022.
Claims 1, 11 and 20 are amended.
Claims 1 – 20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/31/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 7, 9 – 14 and 17 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolan et al (US 20190222621, hereinafter Kolan), in view of Gasser et al (US 20190391845, hereinafter Gasser) in view of Chrysanthakopoulos et al (US 20170374161, hereinafter Chrysanthakopoulos).

As per claim 1, Kolan discloses: A method of processing media content in Moving Picture Experts Group (MPEG) Network Based Media Processing (NBMP), the method being performed by at least one processor, and the method comprising: 
obtaining, from an NBMP source, a workflow for processing the media content, the workflow having a workflow descriptor (WD) indicating a workflow descriptor document (WDD); based on the workflow, obtaining a task for processing the media content, the task having a task descriptor (TD) indicating a task descriptor document (TDD), (Kolan [0025]: “the operator, such as a third party, provides a set of network based media processing functions or tasks that an end user can select in order to build a network based media processing workflow. For example, the NBMP framework can receive a workflow description to perform a particular media processing task”; [0065]: “the description of the function or service can include information about the underlying function or service. For example, the a description can include the task the function is to perform such as upscaling, encoding, calibration, exposure correction, stitching, to name a few”.)
based on the task, obtaining, from a function repository storing one or more functions for processing the media content, at least one among the one or more functions, each of the at least one among the one or more functions having a function descriptor (FD) indicating a function descriptor document (FDD); (Kolan [0025]: “The NBMP can include a directory of all the functions that can be used in any media processing task. To perform the requested task, the NBMP framework identifies certain functions from the directory that can be used in the requested task. Thereafter all the necessary functions are compiled based on the configurations of each individual function that is selected to perform the requested task and the requested task. As a result, embodiments of this disclosure enable electronic devices to offload processing to a network instead of performing the processing locally on the electronic device itself”; [0065]: “the description of the function or service can include information about the underlying function or service. For example, the a description can include the task the function is to perform such as upscaling, encoding, calibration, exposure correction, stitching, to name a few”.)
and processing the media content, using the workflow, the task, and the at least one among the one or more functions. (Kolan [0095]: “the workflow manager 434 can map the request for media processing to certain functions based on the information associated with each function. Mapping the media processing to the respective function enables each function to receive the necessary information and requirement processing capabilities for processing the media data to generate the requested media output”.) 

Kolan did not explicitly disclose:
wherein the TD includes a general descriptor including a state parameter which indicates state of the task from among five states, and wherein the five states comprise an instantiated state, an idle state, a running state, an in error state, and a destroyed state;

However, Gasser teaches:
wherein the TD includes a general descriptor including a state parameter which indicates state of the task; (Gasser [0022]: “Job collection database 118 is a concurrently-accessible representation of metadata, data and/or tasks for a data-processing workflow, configured for concurrent reading and/or writing by each worker process of the plurality of worker processes. For example, job collection database 118 may be a database, a concurrent data structure, or any other suitable data repository. Job collection database 118 describes each data-processing task in the workflow as well as runtime state data related to the data-processing tasks”.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Gasser into that of Kolan and Gasser in order to have the TD includes a general descriptor including a state parameter which indicates state of the task. Gasser [0023] teaches doing so would coordinate the runtime state of each job to facilitate completion of the data-processing workflow, thus such combination would enhance the overall execution of the workflow and is therefore rejected under 35 UCS 103.


Chrysanthakopoulos teaches:
wherein the state of the task is from among five states, and wherein the five states comprise an instantiated state, an idle state, a running state, an in error state, and a destroyed state; (Chrysanthakopoulos figure 5 and [0068] – [0074]: service object lifecycle comprising initialize (mapped to the claimed instantiated state), available (mapped to the claimed idle state), start (mapped to the claimed running state), pause (mapped to the claimed error state) and stop (mapped to the claimed destroyed state).)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Chrysanthakopoulos into that of Kolan and Gasser in order to have task is associated with a life cycle comprising five states, and wherein the five states comprise an instantiated state, an idle state, a running state, an in error state, and a destroyed state. Chrysanthakopoulos has shown that the claimed limitations are merely commonly known states used to represent the finite state of an object or service, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

As per claim 2, Kolan, Gasser and Chrysanthakopoulos further teach:
The method of claim 1, wherein the workflow comprises a workflow representational state transfer (REST) resource (WR), wherein the task comprises a task REST resource (TR), and wherein the at least one among the one or more functions comprises a function REST resource. (Chrysanthakopoulos [0064] – [0065])

As per claim 3, Kolan, Gasser and Chrysanthakopoulos further teach:
The method of claim 1, wherein the WD, the TD, and the FD are constructed from one or more general descriptors. (Kolan [0064] – [0065])  

As per claim 4, Kolan, Gasser and Chrysanthakopoulos further teach:
The method of claim 1, wherein the WDD includes a workflow description object (WO), wherein the TDD includes a task description object (TO), and wherein the FDD includes at least one function description object (FO). (Kolan [0064] – [0065])  

As per claim 7, Kolan, Gasser and Chrysanthakopoulos further teach:
The method of claim 1, wherein the TD includes a state descriptor indicating a state of the task. (Kolan [0081])

As per claim 9, Kolan, Gasser and Chrysanthakopoulos further teach:
The method of claim 1, wherein the at least one among the one or more functions is retrieved from the function repository using a hyper text transfer protocol (HTTP) query including a search key and a search value corresponding to the at least one among the one or more functions. (Kolan [0065] – [0066] and table 00002.)

As per claim 10, Kolan and Chrysanthakopoulos further teach:
The method of claim 9, wherein the search value comprises at least one from an identifier, a name, a description, a brand, or a keyword associated with the at least one among the one or more functions. (Kolan [0065] – [0066] and table 00002.) 

As per claim 11, it is the apparatus variant of claim 1 and is therefore rejected under the same rationale.
As per claim 12, it is the apparatus variant of claim 2 and is therefore rejected under the same rationale.
As per claim 13, it is the apparatus variant of claim 3 and is therefore rejected under the same rationale.
As per claim 14, it is the apparatus variant of claim 4 and is therefore rejected under the same rationale.
As per claim 17, it is the apparatus variant of claim 7 and is therefore rejected under the same rationale.
As per claim 18, it is the apparatus variant of claim 9 and is therefore rejected under the same rationale.
As per claim 19, it is the apparatus variant of claim 10 and is therefore rejected under the same rationale.
As per claim 20, it is the non-transitory computer-readable medium variant of claim 1 and is therefore rejected under the same rationale.

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolan, Gasser and Chrysanthakopoulos, and in view of Rana et al (US 20210216359, hereinafter Rana).

As per claim 5, Kolan, Gasser and Chrysanthakopoulos did not teach:
The method of claim 4, wherein the WO, the TO, and the at least one FO comprise at least one JavaScript Object Notation (JSON) object or at least one Extensible Markup Language (XML) element.
However, Rana teaches:
The method of claim 4, wherein the WO, the TO, and the at least one FO comprise at least one JavaScript Object Notation (JSON) object or at least one Extensible Markup Language (XML) element. (Rana [0075])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Rana into that of Kolan, Gasser and Chrysanthakopoulos in order to have the WO, the TO, and the at least one FO comprise at least one JavaScript Object Notation (JSON) object or at least one Extensible Markup Language (XML) element. Rana has shown that the claimed limitations are merely commonly known ways to implement network based workflow processing system, thus applicant have merely claimed an obvious design choice and is therefore rejected under 35 USC 103.

As per claim 15, it is the apparatus variant of claim 5 and is therefore rejected under the same rationale.

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolan, Gasser and Chrysanthakopoulos, in view of Sng et al (US 20150261746, hereinafter Sng).

As per claim 6, Kolan, Gasser and Chrysanthakopoulos did not teach:
The method of claim 1, wherein the WDD includes first link object including a first uniform resource locator (URL) indicating a location of the WDD, wherein the TDD includes a second link object including a second uniform resource locator (URL) indicating a location of the TDD, and wherein the FDD includes a third link object including a third uniform resource locator (URL) indicating a location of the FDD.
However, Sng teaches:
The method of claim 1, wherein the WDD includes first link object including a first uniform resource locator (URL) indicating a location of the WDD, wherein the TDD includes a second link object including a second uniform resource locator (URL) indicating a location of the TDD, and wherein the FDD includes a third link object including a third uniform resource locator (URL) indicating a location of the FDD. (Sng [0051])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Sng into that of Kolan, Gasser and Chrysanthakopoulos in order to have the WDD includes first link object including a first uniform resource locator (URL) indicating a location of the WDD, wherein the TDD includes a second link object including a second uniform resource locator (URL) indicating a location of the TDD, and wherein the FDD includes a third link object including a third uniform resource locator (URL) indicating a location of the FDD. Sng has shown that the claimed limitations are merely commonly known setup for distributed workflow processing, thus applicant have merely claimed an obvious design choice and is therefore rejected under 35 USC 103.

As per claim 16, it is the apparatus variant of claim 6 and is therefore rejected under the same rationale.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolan, Gasser and Chrysanthakopoulos, in view of Moon et al (US 20120331472, hereinafter Moon).

As per claim 8, Kolan, Gasser and Chrysanthakopoulos did not teach:
The method of claim 7, wherein the state descriptor indicates that the state of the task is a null state.
However, Moon teaches:
The method of claim 7, wherein the state descriptor indicates that the state of the task is a null state. (Moon [0144])  
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Moon into that of Kolan, Gasser and Chrysanthakopoulos in order to have the state descriptor indicates that the state of the task is a null state. Moon has shown that the claimed limitations are merely commonly known ways to describe state of a task, thus applicant have merely claimed an obvious design choice and is therefore rejected under 35 USC 103.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756. The examiner can normally be reached Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES M SWIFT/Primary Examiner, Art Unit 2196